Citation Nr: 0401221	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  98-11 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to April 1981, from October 1993 to December 1997, as well as 
additional service in the Reserves.
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the veteran's claim seeking 
entitlement to service connection for a left knee disability. 

In an October 2001 rating decision, the RO denied service 
connection for a skin rash of the arm, underarms, legs and 
back.  The veteran thereafter disagreed with said decision, 
and in December 2001, the RO issued a Supplemental Statement 
of the Case.  As the veteran did not file a Substantive 
Appeal regarding said issue, it is not in appellate status.  

The veteran testified at a Board hearing in June 2003, and 
the transcript of his testimony is in the claims file.


REMAND

The evidence shows that the veteran has a current diagnosis 
of a left knee disorder.  Specifically, at the veteran's 
October 2000 VA examination, he was diagnosed with moderately 
severe osteoarthritis of the left knee.  

Service medical records show that the veteran was seen for 
his left knee on several occasions.  He was seen for a 
sprained left knee after falling in October 1975.  He was 
seen for left knee chondromalacia in August 1979.  

The veteran claims that his arthritis of the left knee is 
secondary to his service-connected traumatic arthritis of the 
right knee.  Specifically, he claims that he was forced to 
change his gait due to his right knee arthritis, which led to 
his developing problems in his left knee (page 8, June 2003 
Board hearing).  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  

Although the veteran was afforded a VA examination in October 
2000 for his knees (where the examiner opined that the 
disease in the left knee was not due to the disease in the 
right knee), the examiner did not comment on the likelihood 
that the veteran developed an uneven gait due to his right 
knee arthritis which led to his developing left knee 
arthritis.  This was raised as a possibility by a VA examiner 
in April 1999.  For that reason, and because the examiner did 
not comment on the veteran's treatment in service in 1975 and 
1979 for his left knee, the veteran's claim must be remanded 
for a VA examination to determine the etiology of his left 
knee disorder.
 
To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be scheduled for a 
VA examination for his left knee.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all left knee disorders that 
might be present.  In particular, the 
examiner should answer the following 
requests and questions:

a.  Please provide diagnoses of all 
left knee disorders that are 
present.  

b.  Is it at least as likely as not 
that any diagnosed left knee 
disorders are the result of either 
the veteran's sprained left knee in 
October 1975 or his chondromalacia 
in August 1979?  (The term "at 
least as likely as not" does not 
mean within the realm of medical 
possibility, but rather it means 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

c.  Is it at least as likely as not 
that any diagnosed left knee 
disorders are proximately due to or 
the result of the veteran's service-
connected traumatic arthritis of the 
right knee?  In particular, please 
comment on the likelihood that the 
veteran had to change his gait due 
to his right knee arthritis, 
eventually causing left knee 
arthritis.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  

2.  After the development requested above 
has been completed, the veteran's claims 
folder should be reviewed to ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

3.  Thereafter, the claim for service 
connection for a left knee disability 
should be re-adjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




